On November 27, 1937, the claimant, while driving an open motor truck in the course of his employment, suffered a right facial paralysis. There was expert testimony that the ailment was a disorder known to the medical profession as "Bell's palsy" and that it may be caused by exposure to cold air. The Board made an award for occupational disease upon a finding that the claimant's injury was caused by his exposure to draught, cold and wind necessitated by his employment. *Page 64 
Appellant carrier contends that the finding was precluded by the fact that on the occasion in question the temperature ranged from forty-four to forty-nine degrees. We may not assume that "Bell's palsy" cannot result from exposure to temperature of that degree. Disregarding the claimant's testimony as to a concomitant trauma (which the Board ignored), the evidence, we think, is sufficient to support the finding of occupational disease. (Matter of Goldberg v. 954 Marcy Corp., 276 N.Y. 313. Cf.Matter of Lurye v. Stern Bros. Dept. Store, 275 N.Y. 182.)
The order should be affirmed, with costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Order affirmed.